Title: Meeting of the Commissioners of the Sinking Fund, [26 August 1790]
From: Commissioners of the Sinking Fund
To: 


[New York, August 26, 1790]

Pursuant to the act, entitled “An act making provision for the reduction of the public debt,” the following persons named therein, on Thursday, the 26th day of August, 1790, at the city of New York, met and proceeded to business, viz.
John Adams, Vice President of the United States and President of the Senate,
John Jay, Chief Justice,
Thomas Jefferson, Secretary of State,
Alexander Hamilton, Secretary of the Treasury.
The Secretary of the Treasury communicated for the information of the Board sundry papers, as follow:
No. 1. Statement of the probable product of duties on imports and tonnage from the first of August, 1789, to the last of December next, and of the amount of the appropriations thereout; shewing what surplus will remain at the end of the present year, after satisfying those appropriations.
No. 2. Abstract of the nett amount of duties which have accrued from August, 1789, to the 31st of March, 1790.
No. 3. Statement of the moneys now in the treasury and in the hands of the several collectors of the customs, and which may be expected to be received to the end of the year 1791, together with the sums to be paid out of the same; shewing what surplus will remain to be disposed of according to the act above mentioned.
No. 4. General statement of the domestic debt.
The Board adjourned till to-morrow.
